ALDERMAN, Justice,
concurring specially-
I agree with the majority opinion, that in view of the federal court’s order absolutely discharging respondent from his conviction, respondent’s automatic suspension ordered pursuant to Florida Bar Integration Rule, article XI, rule 11.07(2) should be terminated; however, I point out that the discharge of respondent, pursuant to his habeas corpus petition, does not determine the facts of *920this case as to whether there was misconduct on the part of respondent warranting further disciplinary proceedings. The Florida Bar is not precluded by the termination of this suspension from proceeding against respondent pursuant to the normal disciplinary procedures established in Florida Bar Integration Rule, article XI.
BOYD and OVERTON, JJ., concur.